Name: Commission Regulation (EC) No 346/95 of 21 February 1995 on the grant of special aid for the production of durum wheat in France
 Type: Regulation
 Subject Matter: Europe;  farming systems;  plant product;  economic policy;  information and information processing;  executive power and public service
 Date Published: nan

 22. 2. 95 Ã  Ã Ã  No L 40/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 346/95 of 21 February 1995 on the grant of special aid for the production of durum wheat in France HAS ADOPTED THIS REGULATION : Arttcle 1 1 . The special aid referred to in Article 4 (5) of Regula ­ tion (EEC) No 1765/92 shall be granted, up to a limit of 50 000 ha, for all the departments listed in the Annex. 2. The aid referred to in paragraph 1 shall be granted for all plots eligible for the compensatory payment for arable crops referred to in Article 2 of Regulation (EEC) No 1765/92 sown to durum wheat and located in one of the departments in question. 3 . For the purposes of granting the special aid for durum wheat, the 'area' aid application referred to in Article 4 of Regulation (EEC) No 3887/92 shall indicate all particulars permitting identification of the plots sown to durum wheat. 4. Where the sum of the areas under durum wheat meeting the criteria referred to in paragraph 2 for which special aid applications have been submitted exceeds the ceiling referred to in paragraph 1 , the areas eligible for the special aid shall be reduced in proportion, before the reduction referred to in the first indent of Article 2 (6) of Regulation (EEC) No 1765/92, if any, is applied. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 12 thereof, Whereas, in order to safeguard a certain level of protec ­ tion of durum wheat in France, outside the traditional production zones, Regulation (EEC) No 1765/92 provides for the grant of special aid in those departments in which production of durum wheat was well established before the introduction of the reform ; whereas a list of depart ­ ments meeting that criterion should be established ; Whereas, in order to prevent too high an increase in the areas under durum wheat, the special aid is granted up to a ceiling of 50 000 ha ; whereas detailed rules for the administration of that ceiling should be laid down ; Whereas for the purposes of the application of this Regu ­ lation, the information required under Commission Regu ­ lation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated adminis ­ tration and control system for certain Community aid schemes (2), as amended by Regulation (EC) No 229/95 (3), and under Commission Regulation (EEC) No 1664/93 of 29 June 1993 setting out the information to be provided by the Member States concerning the support system for producers of certain arable crops (4), should be supple ­ mented ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, Article 2 In the information table required under Regulation (EEC) No 1664/93, Member States shall also communicate the information on durum wheat referred to in this Regula ­ tion . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1995/96 marketing year. (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 391 , 31 . 12. 1992, p. 36. 0 OJ No L 27, 4. 2. 1 995, p. 3 . (4) OJ No L 158 , 30 . 6 . 1993, p . 19 . 22. 2. 95No L 40/2 EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Departments Aisne Aube Charente Charente-Maritime Cher Deux-Sevres Essonne Eure Eure-et-Loir Indre Indre-et-Loire Loir-et-Cher Loiret Lot-et-Garonne Maine-et-Loire Marne Nievre Orne Sarthe Seine-et-Marne Vendee Vienne Yonne Yvelines